 


109 HR 6193 IH: Equitable Agriculture Today for a Healthy America Act
U.S. House of Representatives
2006-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6193 
IN THE HOUSE OF REPRESENTATIVES 
 
September 26, 2006 
Mr. Pombo (for himself, Mr. Cardoza, Mr. Putnam, Mr. Salazar, Mr. Renzi, Mr. Kuhl of New York, Mr. Walsh, Mrs. Bono, Ms. Hooley, Mr. Costa, Mr. Hinchey, Mr. Carnahan, Mr. Boyd, Mr. Brown of South Carolina, Mr. Case, Mr. Doggett, Mr. English of Pennsylvania, Mr. Farr, Mr. Foley, Mr. Hall, Ms. Harris, Mr. Hastings of Washington, Mr. Higgins, Mr. Hinojosa, Ms. Kaptur, Mr. Larsen of Washington, Mr. Larson of Connecticut, Mr. McHugh, Mr. McIntyre, Mr. Michaud, Mr. Nunes, Mr. Platts, Mr. Radanovich, Mr. Reynolds, Mrs. Tauscher, Mr. Boucher, Mr. Baca, Mr. Gallegly, Mr. Wu, Mr. Thompson of California, Mr. Issa, Mr. Mario Diaz-Balart of Florida, Mr. Schwarz of Michigan, Mr. Blumenauer, Mr. Allen, Mr. Walden of Oregon, Mr. Goode, Ms. Woolsey, Mrs. Kelly, and Mr. Gilchrest) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Education and the Workforce, Energy and Commerce, Ways and Means, and Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To continue and expand upon previous congressional efforts to ensure an abundant and affordable supply of fruits, vegetables, tree nuts, and other specialty crops for American consumers and international markets, to enhance the competitiveness of United States-grown specialty crops, and for other purposes. 
 
 
1.Short title and table of contents 
(a)Short titleThis Act may be cited as the Equitable Agriculture Today for a Healthy America Act or the EAT Healthy America Act. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title and table of contents. 
Sec. 2. Findings and purposes. 
Sec. 3. Definitions. 
Title I—Commodity-Related Provisions 
Sec. 101. Flexible payment limitations for disaster payments to reflect variations in cost of production and crop value. 
Sec. 102. Adjusted gross income limitations on receipt of disaster assistance by first handlers of specialty crops. 
Sec. 103. Equitable treatment of specialty crop producers in distribution of disaster assistance. 
Sec. 104. Tree assistance program. 
Title II—Conservation 
Sec. 201. Conservation reserve program. 
Sec. 202. Wetlands reserve program. 
Sec. 203. Funding for Farmland Protection Program. 
Sec. 204. Grassland reserve program. 
Sec. 205. Wildlife habitat incentive program. 
Sec. 206. Environmental quality incentives program. 
Sec. 207. Integrated pest management initiative. 
Sec. 208. Technical assistance under Department of Agriculture conservation programs. 
Sec. 209. Pilot program regarding native plants habitat restoration and endangered or threatened plant species recovery. 
Sec. 210. Exclusion of payments under Department of Agriculture conservation programs from adjusted gross income limitation. 
Title III—Trade 
Sec. 301. Technical assistance for specialty crops. 
Sec. 302. Coordination of trade objectives between key agencies. 
Sec. 303. Market access program. 
Sec. 304. Grant program for market analysis related to anti-dumping and countervailing duty cases involving specialty crops. 
Sec. 305. Sense of Congress regarding certain antitrust laws applicable to agriculture. 
Title IV—Invasive pests and diseases 
Sec. 401. Threat identification and mitigation program. 
Sec. 402. Emergency eradication programs. 
Sec. 403. Animal and Plant Health Inspection Service Export Division. 
Sec. 404. Consultations on sanitary and phytosanitary restrictions for fruits and vegetables. 
Sec. 405. Multi-species fruit fly research and sterile fly production. 
Title V—Nutrition 
Sec. 501. Findings. 
Sec. 502. Expansion of Fresh Fruit and Vegetable Program. 
Sec. 503. Fruit and Vegetable Nutrition Promotion Program. 
Sec. 504. Use of Dietary Guidelines for Americans in special nutrition programs and school lunch programs. 
Sec. 505. Section 32 specialty crop purchases. 
Sec. 506. School preference study. 
Sec. 507. Independent evaluation of Department of Agriculture commodity purchase process. 
Sec. 508. Amendments to the food stamp program. 
Sec. 509. Sense of the congress regarding nutritional supplements. 
Sec. 510. Food stamp fruit and vegetable ebt pilot project. 
Title VI—Agricultural Research 
Sec. 601. Specialty Crops Economic and Policy Research Institute. 
Sec. 602. Development of specialty crop priority for the National Research Initiative. 
Sec. 603. Establishment of specialty crop research grants program for producers to improve efficiency and competitiveness. 
Sec. 604. National Clean Plant Network. 
Sec. 605. Prioritizing current Federal research activities for specialty crops. 
Title VII—Renewable Energy 
Sec. 701. Inventory of specialty crop biomass waste as part of annual assessment of renewable energy resources. 
Sec. 702. Department of Agriculture bioenergy program. 
Sec. 703. Grants for development of business plans and construction projects to use specialty crop biomass waste for electric energy, useful heat, transportation fuels, petroleum-based product substitutes, and other commercial purposes. 
Title VIII—Miscellaneous Provisions 
Sec. 801. Specialty crop block grants. 
Sec. 802. Federal Insecticide, Fungicide, and Rodenticide Act; requests by State agencies for exemptions. 
Sec. 803. Protection of intellectual property rights in plants and plant-derived material. 
Sec. 804. Grant program to improve transportation infrastructure to reduce cost of transportation of specialty crops. 
Sec. 805. Additional funds for Agricultural Marketing Service specialty crop market news activities. 
Sec. 806. Value-added grant program to promote creation, expansion, or operation of value-added processing of specialty crops.  
2.Findings and purposes 
(a)FindingsCongress finds the following: 
(1)Specialty crop production in the United States accounts for $50.8 billion in farmgate value, and, according to the Economic Research Service of the Department of Agriculture, specialty crops account for more than 45 percent of the farmgate value of all crops produced in the United States. 
(2)Specialty crop producers deserve a competitive and sustainable environment for specialty crop production, and the Specialty Crops Competitiveness Act of 2004 (Public Law 108–465; 7 U.S.C. 1621 note) represented an initial attempt to ensure the long-term competitiveness and sustainability of United States specialty crop production. 
(3)Additional Federal investment in the competitiveness and sustainability of the United States specialty crop industry will produce a strong return on investment for all of America, not just producers. 
(4)By expanding the market for and availability of safe, wholesome, healthy, and affordable fruits, vegetables, tree nuts, and other specialty crops, Congress can assist Americans in achieving the goal of doubling their fruit and vegetable consumption, as called for in the Department of Agriculture and Department of Health and Human Services 2005 Dietary Guidelines.  
(5)Federal investment in the United States specialty crop industry is required to create a fair and level playing field with international competitors that do not have to comply with the regulatory requirements imposed on United States producers in the areas of environmental regulation, labor, food safety, and other area. 
(6)Without appropriate and adequate assistance United States specialty crop production may relocate to less restrictive foreign growing areas. 
(7)Consumers in United States export markets are increasingly demanding high-value specialty food products as their disposable income rises, and a thriving and competitive United States specialty crop industry will support strong growth in export markets and improve the United States balance of trade. 
(8)In order to realize the goal of increasing agricultural exports, it is critical that Federal policy and resources support efforts to remove the many existing international trade barriers that continue to hamper United States specialty crop exports.  
(9)The competitiveness of United States specialty crop producers also depends on maintaining the current restrictions in section 1106 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7916) that prohibits the planting of fruits and vegetables and other specialty crops on acres for which a producer receives direct payments or counter-cyclical payments, including not allowing any temporary loss in program benefits as a remedy for one year or other short-term shifts to specialty crops. 
(b)PurposesIt is the purpose of this Act to build upon the success of the Specialty Crops Competitiveness Act of 2004 (Public Law 108–465; 7 U.S.C. 1621 note) by making additional changes in Federal agriculture policy to accomplish the goals of increasing fruit, vegetable, and tree nut consumption and improving the competitiveness of United States specialty crop producers. 
3.DefinitionsIn this Act: 
(1)The term Secretary means the Secretary of Agriculture.  
(2)The term specialty crop means fruits and vegetables, tree nuts, dried fruits, and nursery crops, including floriculture. 
(3)The term State means the several States, the District of Columbia, and the Commonwealth of Puerto Rico.  
ICommodity-Related Provisions 
101.Flexible payment limitations for disaster payments to reflect variations in cost of production and crop value 
(a)Flexible payment limitationsIn lieu of using a single, specific dollar amount limitation on the total amount of disaster assistance that a producer of specialty crops may receive under any provision of law, the Secretary of Agriculture shall develop and use a series of payment limitations that reflect cost-of-production and crop value variations. 
(b)Use of farm service agency dataThe Secretary of Agriculture may use existing data maintained by the Department of Agriculture regarding cost of production and crop value for various agricultural enterprises.  
(c)ApplicabilityThe flexible payment limitations required by subsection (a) shall apply with respect to any natural disaster occurring after the date of the enactment of this Act for which disaster assistance is provided by the Secretary of Agriculture under any provision of law to producers of specialty crops. 
102.Adjusted gross income limitations on receipt of disaster assistance by first handlers of specialty crops 
(a)Change to application of limitationsFor purposes of applying the adjusted gross income limitations on the receipt of disaster assistance to a first handler of specialty crops, the Secretary of Agriculture shall treat income derived by the first handler from the initial preparation of the specialty crops for marketing and the marketing of the specialty crops as income derived from a farming operation. 
(b)First handler definedIn this section, the term first handler means a person who— 
(1)receives or otherwise acquires specialty crops from a producer and prepares for marketing or markets the specialty crops; or 
(2)prepares for marketing and markets specialty crops produced by the person. 
103.Equitable treatment of specialty crop producers in distribution of disaster assistanceIn providing disaster assistance to producers suffering losses due to natural disasters, the Secretary of Agriculture shall seek to ensure that— 
(1)producers of specialty crops receive assistance through programs that are designed to meet the specific needs of such producers and reflect the production practices of such producers; and 
(2)eligibility for assistance and the provision of assistance is not be tied to traditional programs of the Department of Agriculture, such as direct payments under section 1103 or 1303 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7913, 7953) or crop insurance.  
104.Tree assistance program 
(a)Inclusion of nursery tree growers 
(1)EligibilitySection 10201 of the Farm Security and Rural Investment Act of 2003 (7 U.S.C. 8201) is amended— 
(A)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and 
(B)by inserting after paragraph (2) the following new paragraph: 
 
(3)Nursery tree growerThe term nursery tree grower means a person that produces trees in either containers or in the ground for commercial sale for replanting or grafting by the ultimate purchaser for use in the production of a food crop.. 
(2)Conforming amendmentsSubtitle C of title X of such Act is amended— 
(A)in section 10202 (7 U.S.C. 8202)— 
(i)in subsection (a), by inserting and nursery tree growers after eligible orchardists; and 
(ii)in subsection (b), by inserting or nursery tree grower after eligible orchardist; and 
(B)in section 10203 (7 U.S.C. 8203), by inserting and nursery tree growers after eligible orchardists. 
(b)Increase in authorized amount of assistanceSection 10204(a) of such Act is amended by striking $75,000 and inserting $150,000 per year. 
(c)ApplicabilityThe amendments made by this section shall apply with respect to any natural disaster occurring after the date of the enactment of this Act for which assistance is provided by the Secretary of Agriculture under the tree assistance program. 
IIConservation 
201.Conservation reserve program 
(a)Extension of programSection 1231 of the Food Security Act of 1985 (16 U.S.C. 3831) is amended— 
(1)in subsection (a), by striking 2007 and inserting 2012; 
(2)in subsection (d)(1), by striking 2007 and inserting 2012; 
(3)in subsection (e)(3), by striking 2002 and inserting 2008; and 
(4)in subsection (h)(1), by striking 2007 and inserting 2012. 
(b)Eligible landSection 1231(b) of such Act (16 U.S.C. 3831(b)) is amended— 
(1)by striking the period at the end of paragraph (1) and inserting a semicolon; 
(2)in paragraph (4), by striking or at the end of subparagraph (C); 
(3)by striking the period at the end of paragraph (5) and inserting ; or 
(4)by adding at the end the following new paragraph: 
 
(6)marginal pasture land or hay land that is otherwise ineligible, if the land is to be devoted to native vegetation appropriate to the locale and— 
(A)will provide suitable habitat for State or federally listed threatened or endangered species or species determined by the Secretary of the Interior to be species of concern; or  
(B)will contribute to the restoration of a critically endangered ecosystem or endangered ecosystem, as defined by the Secretary.. 
(c)Use of general signup processSection 1231(d) of such Act (16 U.S.C. 3831(d)) is amended by adding at the end the following new sentence: To the maximum extent practicable, the Secretary shall ensure that not more than 85 percent of the acres maintained in the conservation reserve at any 1 time during the 2008 through 2012 calendar years are acres that were enrolled through general signup under section 1234(c)(2)(A).. 
(d)Duties of participantsSection 1232(a) of such Act (16 U.S.C. 3832(a)) is amended— 
(1)in paragraph (4)— 
(A)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively; and 
(B)by inserting before subparagraph (B), as so redesignated, the following new subparagraph: 
 
(A)to the maximum extent feasible for a contract entered into after the date of the enactment of the Equitable Agriculture Today for a Healthy America Act, approved vegetative cover shall not include plant species considered invasive to the locale, as determined by the Secretary;; 
(2)by redesignating paragraphs (5) through (10) as paragraphs (6) through (11); respectively; and 
(3)by inserting after paragraph (4) the following new paragraph: 
 
(5)to undertake appropriate management activities on the land, including any necessary haying and grazing activities, as needed throughout the term of the contract to achieve the purposes of the conservation reserve program;. 
(e)Conservation planSection 1232(b)(1)(A) of such Act (16 U.S.C. 3832(b)(1)(A)) is amended by inserting before the semicolon at the end the following: , including appropriate management activities required by subsection (a)(5).  
(f)Cost-Share and management assistanceSection 1234(b) of such Act (16 U.S.C. 3834(b)) is amended— 
(1)in paragraph (1), by inserting before the period at the end the following: , except that the Secretary shall pay 75 percent of the cost of establishing measures and practices that will benefit a federally or State listed threatened or endangered species required under a contract entered into under this subchapter; and 
(2)by adding at the end the following new paragraph: 
 
(6)Management costsThe Secretary shall pay 75 percent of the cost of management activities, including control of invasive species, required under a contract entered into under this subchapter.. 
(g)Wildlife criteriaSection 1234(c)(3)(B) of such Act (16 U.S.C. 3834(c)(3)(B)) is amended by inserting before the period the following: , taking into consideration the recommendations of States concerning species or ecosystems that are State priorities for recovery or restoration. 
(h)Rare and declining habitatSection 1234(c) of such Act (16 U.S.C. 3834(c)) is amended by adding at the end the following new paragraph: 
 
(5)Rare and declining habitatThe Secretary may approve a request by a State to establish continuous enrollment categories for rare and declining habitat in specific areas of the State to benefit specific State or federally listed threatened or endangered species.. 
(i)Rental payment limitationsSection 1234(f) of such Act (16 U.S.C. 3834(f)) is amended— 
(1)in paragraph (1), by inserting before the period at the end the following: , except that the Secretary may waive this payment limitation for persons participating in a conservation reserve enhancement program or cooperative conservation project if the Secretary determines such a waiver is necessary to achieve the objectives of the conservation reserve enhancement program or project; and  
(2)in paragraph (4), by adding at the end the following new subparagraph: 
 
(C)Irrigated landIn determining the amount of annual rental payments for owners and operators seeking to enroll irrigated land in a conservation reserve enhancement program, the Secretary shall consider the average rental rate for irrigated land in the area.. 
202.Wetlands reserve program 
(a)Maximum enrollmentSection 1237(b)(1) of the Food Security Act of 1985 (16 U.S.C. 3837(b)(1)) is amended— 
(1)by striking 2,275,000 acres and inserting 5,000,000 acres; and 
(2)by striking 250,000 acres and inserting 320,000 acres. 
(b)Wetland easement conservation planSection 1237A(b)(3) of such Act (16 U.S.C. 3837a(b)(3)) is amended by inserting before the semicolon at the end the following: , including activities necessary to maintain hydrologic, habitat, and other functional values. 
(c)Cost-Share and management assistanceSection 1237C of such Act (16 U.S.C. 3837c) is amended— 
(1)in subsection (a)(1), by inserting including necessary hydrologic and habitat maintenance activities, after values,; and 
(2)in subsection (b), by adding at the end the following new paragraph: 
 
(4)Management costsThe Secretary may make payments to owners to cover up to the full actual cost of undertaking any ongoing or periodic management activities necessary to maintain the hydrologic, habitat, and other functional values of wetland enrolled in the wetlands reserve program.. 
(d)Easement priority and state allocationSection 1237C of such Act (16 U.S.C. 3837c) is amended— 
(1)in subsection (d), by striking wildlife. and inserting wildlife, particularly rare species, or improving water quality.; and 
(2)by adding at the end the following new subsection: 
 
(e)Allocation to statesIn making allocations to States to carry out this subchapter, the Secretary shall consider to what degree each State gives priority to the protection and restoration of habitat for migratory birds and other wildlife, particularly rare species including threatened, endangered, or candidate species, and for improving water quality.. 
(e)Conforming amendmentSection 1237(c) of such Act (16 U.S.C. 3837(c)) is amended by striking 2007 and inserting 2012. 
203.Funding for Farmland Protection Program Paragraph (4) of subsection (a) of section 1241 of the Food Security Act of 1985 (16 U.S.C. 3841) is amended to read as follows: 
 
(4)The farmland protection program under subchapter B of chapter 2, using $300,000,000 in each of fiscal years 2008 through 2012.. 
204.Grassland reserve program 
(a)Extension and fundingParagraph (5) of section 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended to read as follows: 
 
(5)The grassland reserve program under subchapter C of chapter 2.. 
(b)Maximum enrollment and limitation on use of rental agreementsSubsection (b)(1) of section 1238N of such Act (16 U.S.C. 3838N) is amended by striking 2,000,000 acres and inserting 10,000,000 acres. 
(c)Enrollment of conservation reserve program landSection 1238N of such Act (16 U.S.C. 3838N) is amended by adding at the end the following new subsection: 
 
(d)Enrollment of conservation reserve program land 
(1)Enrollment authorizedSubject to the eligibility requirements of subsection (c) and all other requirements of this subchapter, land enrolled in the conservation reserve program may be enrolled in the grassland reserve program if the Secretary determines that enrollment of the land will support plant and animal biodiversity and advance the other objectives of the grassland reserve program. 
(2)Method of enrollmentLand enrolled in the program under this subsection shall be enrolled through long-term agreements or easements as described in subsection (b)(2)(A)(ii). 
(3)Prohibition on duplication of paymentsLand enrolled in the program under this subsection shall no longer be eligible for payments under the conservation reserve program.. 
205.Wildlife habitat incentive program 
(a)Extension and fundingSection 1241(a)(7) of the Food Security Act of 1985 (16 U.S.C. 3841(a)(7)) is amended by striking subparagraphs (A) through (D) and inserting the following new subparagraphs: 
 
(A) $100,000,000 in fiscal year 2008; 
(B)$140,000,000 in fiscal year 2009; 
(C)$200,000,000 in each of fiscal years 2010 and 2011; and 
(D)$300,000,000 in fiscal year 2012.. 
(b)Increased cost share authorized for long-term agreements and contractsSubsection (b)(2)(A) of section 1240N of such Act (16 U.S.C. 3839bb–1) is amended by striking in addition to amounts provided under paragraph (1) and inserting in an amount up to 100 percent of the actual cost of any practice required by the agreement or contract.  
(c)Incentive payments and program prioritiesSection 1240N of such Act (16 U.S.C. 3839bb–1) is amended by adding at the end the following new subsections: 
 
(d)Incentive payments for agreements benefitting listed speciesIn a case in which the Secretary enters into an agreement or contract to protect and restore habitat for a federally or State-listed endangered, threatened, or candidate species, the Secretary may provide incentive payments to landowners to protect and restore the habitat, including the cost of management activities needed during the term of the agreement or contract. 
(e)PrioritiesIn carrying out this section, the Secretary shall give priority to agreements and contracts that protect and restore habitat for rare species. 
(f)Relation to state wildlife action plansThe Secretary shall ensure that implementation of this section in a State takes into consideration the wildlife action plan for that State. 
(g)AllocationsIn making allocations to States to carry out this chapter, the Secretary shall consider to what degree each State gives priority to the protection and restoration of habitat under subsection (e) and complies with the wildlife action plan for the State under subsection (f). 
(h)Cooperative agreementsTo the maximum extent practicable, the Secretary shall enter into cooperative agreements with State wildlife and natural resources agencies to implement this section, including delivery of technical assistance.. 
206.Environmental quality incentives program 
(a)Extension 
(1)Funding extension and increaseSection 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended by striking paragraph (6) and inserting the following new paragraph: 
 
(6)The environmental quality incentives program under chapter 4, using, to the maximum extent practicable— 
(A)$1,400,000,000 in fiscal year 2008; 
(B)$1,600,000,000 in fiscal year 2009; 
(C)$1,800,000,000 in each of fiscal years 2010 and 2011; and 
(D)$2,000,000,000 in fiscal year 2012.. 
(2)Conforming amendmentsChapter 4 of subtitle D of title XII of such Act is amended— 
(A)in section 1240B(a)(1) (16 U.S.C. 3839aa–2(a)(1)), by striking 2007 and inserting 2012; and 
(B)in subsection 1240G (16 U.S.C. 3839aa–7), by striking 2007 and inserting 2012. 
(b)Demonstration of structural and land management practices 
(1)EligibilitySection 1240B(a)(2) of the Food Security Act of 1985 (16 U.S.C. 3839aa–(a)(2)) is amended— 
(A)by striking and at the end of subparagraph (A); 
(B)by striking the period at the end of subparagraph (B) and inserting ; and; and 
(C)by adding at the end the following new subparagraph: 
 
(C)a producer that demonstrates a structural or land management practice, including project monitoring, measurement, outreach, or education shall be eligible to receive cost-share or incentive payments.. 
(2)Conforming amendments 
(A)Section 1240(3) of such Act (16 U.S.C. 3839aa(3)) is amended by striking and maintain and inserting , maintain, and demonstrate. 
(B)Section 1240F(1) of such Act (16 U.S.C. 3839aa–6(1)) is amended by striking and implementing and inserting , implementing, or demonstrating.  
(c)Bidding downSection 1240B(c) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(c)) is amended by inserting before the period at the end the following: , except that this prohibition does not relieve the Secretary of the obligation to ensure that cost-effectiveness is prioritized in the evaluation of offers and payments, as provided by section 1240C(1). 
(d)Incentive payment ratesSection 1240B(e) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(e)(2)) is amended— 
(1)in paragraph (1), by adding at the end the following new sentence: The Secretary shall establish different rates to accommodate variation in the cost of practices and product value.; and 
(2)by adding at the end the following new paragraph: 
 
(3)Rates for component practicesThe Secretary shall develop additional incentive payment rates for components of a practice that promotes residue, nutrient, pest, invasive species, or air quality management. The amount and rate of incentive payments for a component practice shall be scaled according to the anticipated level of impact of that practice on the priority resource concerns, such that more advanced management practices that yield greater environmental benefit will receive higher payments.. 
(e)Allocation of fundingSection 1240B(g) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(g)) is amended by adding at the end the following new sentence: When making initial allocations of funds to States to make cost-share and incentive payments under this chapter, the Secretary shall consider to what degree producers in each State are under pressure to comply with existing local, State, or Federal environmental regulations, or may have to comply with such regulations in the future..  
(f)Evaluation of applications for cost-share payments and incentive paymentsSection 1240C of the Food Security Act of 1985 (16 U.S.C. 3839aa–3) is amended to read as follows: 
 
1240C.Evaluation of applications for cost-share payments and incentive paymentsIn evaluating applications for cost-share payments and incentive payments, the Secretary shall— 
(1)prioritize applications based on how effectively and comprehensively designated resource concerns are addressed;  
(2)prioritize applications based on their overall level of cost-effectiveness to ensure that the conservation practices, systems, and approaches proposed are the most efficient means of producing the proposed project’s anticipated environmental benefits;  
(3)reward higher levels of environmental performance, such as advanced levels of management within management practices; and 
(4)develop criteria for evaluating applications that will ensure that national, State, and local conservation priorities are effectively addressed.. 
(g)Support for program plansSection 1240F of the Food Security Act of 1985 (16 U.S.C. 3839aa–6) is amended— 
(1)by striking and at the end of paragraph (1); 
(2)by striking the period at the end of paragraph (2) and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(3)developing partnerships with other agencies and contracting with technical assistance providers to supplement Department expertise and staffing capacity as necessary.. 
(h)Conservation innovation grantsSection 1240H of the Food Security Act of 1985 (16 U.S.C. 3839aa–8) is amended— 
(1)in subsection (a), by striking may and inserting shall; 
(2)in subsection (b)— 
(A)by striking Use and inserting Initial grants; 
(B)by striking may and inserting shall; 
(C)in paragraph (2)— 
(i)by striking and at the end of subparagraph (A); and 
(ii)by adding at the end the following new subparagraph: 
 
(C)alternative energy projects, such as solar and wind power energy systems and conversion of equipment to run on bio-fuels, to reduce greenhouse gas emissions and reliance on fossil fuels in farm operations;. 
(D)by striking the period at the end of paragraph (3) and inserting ; and; and 
(E)by adding at the end the following new paragraph: 
 
(4)include a plan for technology transfer.;  
(3)by adding at the end the following new subsections: 
 
(d)Technology transferTo the maximum extent practicable, the Secretary shall ensure efficient, effective transfer of innovative technologies and approaches demonstrated through projects that receive funding under this section. 
(e)FundingOf the amounts made available under section 1241(a)(6) to carry out this chapter, the Secretary shall use to carry out this section— 
(1)40,000,000 for fiscal year 2008; 
(2)50,000,000 for fiscal year 2009; 
(3)60,000,000 for fiscal year 2010; and 
(4)75,000,000 for each of fiscal years 2011 and 2012.. 
(i)Savings and funding under ground and surface water conservation programSection 1240I of the Food Security Act of 1985 (16 U.S.C. 3839aa–9) is amended by striking subsection (c) and inserting the following new subsection: 
 
(b)FundingThe Secretary shall use $100,000,000 of the funds of the Commodity Credit Corporation to carry out this section for each of fiscal years 2008 through 2012. These funds are in addition to amounts made available under section 1241(a)(6) to carry out this chapter.. 
(j)Air quality improvement and performance incentives for statesChapter 4 of subtitle D of title XII of such Act is amended by adding at the end the following new sections: 
 
1240J.Air quality improvement 
(a)Availability cost-share payments and incentive paymentsIn carrying out this chapter, the Secretary shall promote air quality by providing cost-share payments and incentive payments to individual producers to address air quality concerns associated with agriculture. 
(b)LocationsIn order for producers to receive payments under this section, a project must be located in a county— 
(1)that is in non-attainment for ambient air quality standards for ozone, particulate matter, or both; 
(2)in which there is air quality degradation, recognized by a State or local regulating agency, to which agricultural emissions significantly contribute; or 
(3)in which the Secretary determines that pesticide drift is a priority concern. 
(c)PriorityThe Secretary shall give priority to projects that— 
(1)involve multiple producers implementing eligible conservation activities in a coordinated way to promote air quality; or 
(2)are designed to encourage broad adoption of innovative approaches, including approaches involving the use of innovative technologies and integrated pest management, so long as the technologies do not have the unintended consequence of compromising other environmental goals. 
(d)Funding 
(1)AmountsThe Secretary shall use funds of the Commodity Credit Corporation to carry out this section in the following amounts: 
(A)$25,000,000 for fiscal year 2008; 
(B)$45,000,000 for fiscal year 2009; 
(C)$60,000,000 for fiscal year 2010; and 
(D)$75,000,000 million for each of fiscal years 2011 and 2012. 
(2)Relation to other fundsThe funds made available under paragraph (1) are in addition to amounts made available under section 1241(a)(6) to carry out this chapter. 
1240K.Performance incentives for States 
(a)High level of performance bonusFor each of fiscal years 2008 through 2012, 20 percent of the funds made available under this chapter shall be reserved by the Secretary for bonus allocations to States that demonstrate a high level of performance in implementing the environmental quality incentives program. 
(b)Special considerations In evaluating State performance under subsection (a), the Secretary shall reward States that— 
(1)consistently meet the requirements of section 1240C in evaluating offers and payments; 
(2)dedicate a portion of their annual environmental quality incentives program allocation to multi-producer cooperative efforts to address specific resource concerns; 
(3)demonstrate effective and efficient program delivery, including the provision of adequate technical assistance to all program participants through appropriate staffing and through cooperation with other Federal, State, Tribal, and local agencies, for-profit and nonprofit organizations, and individuals with demonstrated expertise in the planning and implementation of conservation practices, systems, and approaches;  
(4)collaborate with other Federal and State agencies, local governments, educational institutions, and for-profit and nonprofit organizations to evaluate the environmental outcomes associated with implementation of the environmental quality incentives program; 
(5)ensure broad participation in State Technical Committees; and 
(6)ensure that priorities established at the State level are effectively addressed by local work groups. . 
207.Integrated pest management initiativeSubtitle F of title XII of the Food Security Act of 1985 (16 U.S.C. 3830 et seq.) is amended by adding at the end the following new section: 
 
1257.Integrated pest management initiative 
(a)Initiative requiredThe Secretary shall implement an integrated pest management initiative in priority regions identified by the Secretary under subsection (b) for the purpose of assisting agricultural producers operating in such regions to comply with pest management regulations and alleviate the need for additional regulations regarding pest management activities. 
(b)Identification of priority regions 
(1)IdentificationThe Secretary of Agriculture shall identify priority regions where the adoption by agricultural producers of integrated pest management practices and approaches offers the greatest potential benefit to producers seeking to comply with environmental regulations and alleviate the need for additional regulations resulting from pest management activities. Priority regions shall include agricultural lands dominated by the production of specialty crops and agricultural lands where agricultural pest management activities are regulated for the purpose of mitigating specific impacts to human health or the environment, such as an area in which pollutants exceed authorized total maximum daily load or an air quality non-attainment area. 
(2)Consultation The Secretary shall identify priority regions in consultation with the Environmental Protection Agency, the United States Geological Service, the United States Fish and Wildlife Service, agricultural producers, appropriated State agencies, and other interested persons. 
(c)Activities in priority regions 
(1)Expedited approval of management practicesThe Secretary of Agriculture shall develop the best-available integrated pest management practices for the primary agricultural commodities and significant pests in each priority region identified under subsection (b) and expedite approval of these practices for implementation by agricultural producers. 
(2)Improved evaluation of management plansThe Secretary shall develop and make available criteria to enable staff of the Natural Resources Conservation Service and agricultural producers operating in priority regions identified under subsection (b) to effectively compare pest management plans, considering relative risks and potential benefits to multiple resources of concern, including air, surface water, ground water, bees and other pollinators, wildlife, and worker safety. 
(3)Technical assistanceThe Secretary shall enter in cooperative agreements, memorandums of understanding, and contracts for services with other agencies and non-Federal organizations, as necessary, to assist in providing technical assistance regarding integrated pest management planning and implementation to producers operating in priority regions identified under subsection (b). 
(4)MarketingThe Secretary shall market the availability of integrated pest management tools and training to agricultural producers in the priority regions identified under subsection (b). 
(5)Program integrationThe Secretary shall set goals for integrating the integrated pest management initiative with the environmental quality incentives program established under chapter 4 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839aa et seq.) and other conservation programs in each priority region identified under subsection (b), including indicators of the extent to which these programs fund integrated pest management practices and the extent to which supported integrated pest management practices reduce pesticide use and risk. 
(d)FundingThe Secretary of Agriculture may use resources provided for programs under this title to implement the integrated pest management initiative.. 
208.Technical assistance under Department of Agriculture conservation programs 
(a)Use of third-party providersSection 1242 of the Food Security Act of 1985 (16 U.S.C. 3842) is amended— 
(1)in subsection (a), by striking paragraph (2) and inserting the following new paragraph: 
 
(2)at the option of the producer, through an approved third party, if available.; and 
(2)in subsection (b)— 
(A)by striking paragraph (1) and inserting the following new paragraph: 
 
(1)System for evaluation of providersThe Secretary shall establish, by regulation, a system for approving individuals and entities to provide technical assistance to carry out programs under this chapter, including criteria for the evaluation of providers or potential providers of technical assistance. The system shall require, as part of the approval process, consultation with county committees established under section 8(b) of the Soil Conservation and Domestic Allotment Act (16 U.S.C. 590h(b)).;  
(B)by striking paragraph (3) and inserting the following new paragraph: 
 
(3)Competitive biddingThe Secretary may accept bids from approved third parties to provide technical assistance to producers eligible for that assistance.; and 
(C)in paragraph (4), by striking may request and inserting shall request, to the maximum extent practicable,. 
(b)Cooperative Conservation Educational Assistance ProgramSuch section is further amended by adding at the end the following new subsection: 
 
(c)Cooperative Conservation Educational Assistance ProgramThe Secretary shall establish a cooperative conservation educational assistance program through which a student at an institution of higher education, in a field of study such as agronomy, conservation biology, engineering, and other subject relevant to the provision of technical assistance under this section, may receive educational assistance in exchange for a commitment of service to the Natural Resources Conservation Service or other agency within the Department of Agriculture involved in providing such assistance. Establishment of the program shall be carried out by rulemaking, and the final rule shall be issued not later than 180 days after the date of the enactment of this subsection.. 
209.Pilot program regarding native plants habitat restoration and endangered or threatened plant species recovery 
(a)Establishment of programThe Secretary of Agriculture shall carry out a pilot program at the Lockeford Plant Materials Center of the Natural Resources Conservation Service to recover endangered or threatened plant species and help restore habitat with native plants, while enhancing agriculture operations. The pilot program shall be known as the native plants habitat restoration and endangered or threatened plant species recovery pilot program. 
(b)Elements of ProgramUnder the program, the Lockeford Plant Materials Center shall— 
(1)collect endangered or threatened plants and plant materials, with the consent of affected landowners, from throughout the State of California, propagate them and develop a seed source for agriculture and other interested parties to be able to use the plants as part of commercial and agriculture operations for restoration purposes; 
(2)develop and demonstrate endangered or threatened plant production methods;  
(3)develop and demonstrate endangered or threatened plant establishment and maintenance techniques; and  
(4)assist with private sector planting of endangered or threatened plants. 
(c)Relation to endangered species act 
(1)AgreementThe Secretary of the Interior may enter into an agreement with the Secretary of Agriculture to facilitate the implementation of this section with regard to an endangered or threatened plant species if the Secretary of Interior determines that the activities of the Lockeford Plant Materials Center are likely to contribute to the conservation of the species. 
(2)Implementation regulationsIn consultation with the Secretary of Agriculture, the Secretary of Interior shall promulgate draft regulations for implementation of this subsection not later than 90 days after the date of the enactment of this Act and shall promulgate final regulations for implementation of this subsection not later than 180 days after that date. 
(3)Protected activitiesThe following activities shall not be subject to section 7 or 9 of the Endangered Species Act of 1973 (16 U.S.C. 1536, 1538): 
(A)Any determination of the Secretary of the Interior made under paragraph (1) or any agreement entered into under such paragraph. 
(B)Any action taken to implement such agreement. 
(C)The sale or offering for sale by the Lockeford Plant Materials Center of any plants, including seeds, parts, products, or progeny thereof, for use in restoration efforts as part of an agricultural operation. 
(D)The consideration of or promulgation of draft and final regulations under paragraph (2). 
(4)Presence of plants from centerThe presence of any plants obtained from the Lockeford Plant Materials Center, or the progeny of such plants, on non-Federal land shall not be taken into account by the Secretary of the Interior in carrying out section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536).  
(d)Technical assistanceThe Secretary shall request the United States Fish and Wildlife Service to provide technical assistance to the Lockeford Plant Materials Center to carry out the program. 
(e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $8,000,000 for each of fiscal years 2008 through 2012 to carry out the program. 
210.Exclusion of payments under Department of Agriculture conservation programs from adjusted gross income limitationSection 1001D(b)(2) of the Food Security Act of 1985 (7 U.S.C. 1308–3a) is amended by striking subparagraph (C). 
IIITrade 
301.Technical assistance for specialty crops 
(a)Funding and carryover of fundingSubsection (d) of section 3205 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 5680) is amended to read as follows: 
 
(d)Funding and carryover of funding 
(1)FundingTo carry out the program, the Secretary shall make available funds of the Commodity Credit Corporation, or an equal value of commodities owned by the Commodity Credit Corporation, in the amount of— 
(A)$4,000,000 for fiscal year 2008; 
(B)$6,000,000 for fiscal year 2009; 
(C)$8,000,000 for fiscal year 2010; 
(D)$10,000,000 for each of fiscal years 2011 and 2012. 
(2)Carryover of fundingFunds made available for the program under paragraph (1) or under section 201 of the Specialty Crops Competitiveness Act of 2004 (Public Law 108–465; 118 Stat. 3884) shall remain available until expended.. 
(b)FlexibilitySuch section is further amended by adding at the end the following new subsection: 
 
(e)FlexibilityIn providing technical assistance under the program, the Secretary should provide for case-by-case extensions, upon the approval of the Administrator of the Foreign Agricultural Service, of time frames provided by regulations in connection with that assistance.. 
302.Coordination of trade objectives between key agenciesThe President shall take steps to ensure increased coordination among relevant agencies within the Department of Agriculture and other agencies within the Executive branch of export and import trade objectives and greater transparency on work related to sanitary and phytosanitary trade issues. 
303.Market access programSection 211(c)(1)(A) of the Agricultural Trade Act of 1978 (7 U.S.C. 5641(c)(1)(A)) is amended— 
(1)by striking and before $200,000,000; and 
(2)by inserting and $350,000,000 for each of fiscal years 2008 through 2012,  after 2007,.  
304.Grant program for market analysis related to anti-dumping and countervailing duty cases involving specialty crops 
(a)Grants authorizedThe Secretary of Agriculture may make grants under this section to a State agency or an association of specialty crop producers (in this section referred to as an eligible entity) to conduct or procure market analysis in connection with anti-dumping and countervailing duty cases involving a specialty crop under consideration by the United States International Trade Commission or the Department of Commerce. 
(b)Grant criteriaTo be eligible for a grant under this section, an eligible entity must establish to the satisfaction of the Secretary that— 
(1)there has been significant price underselling of the imported specialty crop, as compared with the previous three-year average price of the domestic specialty crop; and 
(2)there is a significant increase of the volume or market penetration of the imported specialty crop over the previous three years. 
(c)Matching fundsAn eligible entity receiving a grant under this section shall contribute non-Federal funds toward the market analysis project for which the grant is provided in an amount at least equal to the amount of the grant. 
(d)FundingThe Secretary of Agriculture shall use $10,000,000 of funds of the Commodity Credit Corporation for each of the fiscal years 2008 through 2012 to make grants under this section.  
305.Sense of Congress regarding certain antitrust laws applicable to agriculture It is the sense of Congress that the Export Trading Company Act (ETC), the Webb-Pomerene Export Act, and the Capper-Volstead Act should be strongly supported because these antitrust laws promote United States agricultural exports and allow specialty crop producers key protections.  
IVInvasive pests and diseases 
401.Threat identification and mitigation program 
(a)EstablishmentThe Administrator of the Animal and Plant Health Inspection Service shall establish and administer a program to determine and prioritize foreign threats to domestic production of specialty crops, including threats of bioterrorism. 
(b)ProgramIn conducting the program established under subsection (a), the Administrator of the Animal and Plant Health Inspection Service shall— 
(1)protect the interests of the domestic specialty crop industry; 
(2)prevent, control, and eradicate foreign and domestic pest and disease threats in the United States; 
(3)consult with the Administrator of the Agricultural Research Service, where appropriate; and 
(4)not use funds available pursuant to subsection (c) for eradication efforts that enhance import opportunities into the United States. 
(c)FundingOf the funds available to the Commodity Credit Corporation, the Administrator shall use $100,000,000 in each of fiscal years 2008 through 2012 to carry out this section. 
402.Emergency eradication programs 
(a)In generalThe Secretary of Agriculture shall use funds available to the Commodity Credit Corporation for emergency response and eradication programs, including for the hiring of additional personnel. Such funds shall be used only for domestic emergency response and eradication. 
(b)CompensationIf the Secretary of Agriculture determines that compensation should be provided to a grower under an emergency eradication program under subsection (a), the Secretary shall provide such compensation using the existing administrative services of the Farm Service Agency and the Animal and Plant Health Inspection Service. 
403.Animal and Plant Health Inspection Service Export Division 
(a)EstablishmentThe Administrator of the Animal and Plant Health Inspection Service shall establish a sanitary and phytosanitary export petitions division within the Animal and Plant Health Inspection Service. 
(b)DutiesThe division established under subsection (a) shall— 
(1)process sanitary and phytosanitary export petitions; 
(2)establish a public docket for sanitary and phytosanitary export petitions; and 
(3)complete review of sanitary and phytosanitary export petitions filed on or before the date of the enactment of this Act not later than five years after such date. 
404.Consultations on sanitary and phytosanitary restrictions for fruits and vegetables 
(a)AmendmentsSection 2104(b)(2)(A)(ii)(II) of the Bipartisan Trade Promotion Authority Act of 2002 (19 U.S.C. 3804(b)(2)(A)(ii)(II)) is amended— 
(1)by striking whether the products so identified and inserting  
whether— 
(aa)the products so identified; and 
(2)by adding at the end the following: 
 
(bb)any fruits or vegetables so identified are subject to or likely to be subject to unjustified sanitary or phytosanitary restrictions, including those not based on scientific principles in contravention of the Uruguay Round Agreements, as determined by the United States Trade Representative in consultation with the Agricultural Technical Advisory Committee for Trade in Fruits and Vegetables of the Department of Agriculture; and. 
(b)Effective dateThe amendments made by subsection (a) apply with respect to the initiation of negotiations to enter into any trade agreement that is subject to the provisions of section 2103(b) of the Bipartisan Trade Promotion Authority Act of 2002 (19 U.S.C. 3804(b)) on or after the date of the enactment of this Act.  
405.Multi-species fruit fly research and sterile fly production 
(a)ConstructionThe Secretary of Agriculture shall construct a warehouse and irradiation containment facility in Waimanalo, Hawaii, to support fruit fly rearing activities and to house an irradiation to sterilize fruit flies. 
(b)Authorization of appropriationsThere are authorized to be appropriated— 
(1)$15,000,000 for the construction of a warehouse and irradiation containment facility pursuant to subsection (a); and 
(2)$1,000,000 for fiscal year 2008 and each subsequent fiscal year for maintenance to the facilities constructed pursuant to this section.  
VNutrition 
501.FindingsCongress finds the following: 
(1)Fruits and vegetables offer consumers a healthy and nutritious product that is recognized as critical to the prevention of heart disease, stroke, and some cancers and other chronic diseases, the reduction of obesity and diabetes, and the maintenance of overall good health. 
(2)Proper nutrition is critical in promoting good health, preventing disease, and improving quality of life.  
(3)Agriculture policies and related domestic and international nutrition assistance programs should support incentives and key strategies that help Americans reach national health goals and ultimately reduce health care costs. 
502.Expansion of Fresh Fruit and Vegetable ProgramSection 18 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is amended in subsection (g)— 
(1)in paragraph (1)— 
(A)in the matter preceding subparagraph (A), by striking July 2004 and each subsequent school year and inserting October 2007 and each school year thereafter; and 
(B)by amending subparagraphs (A) and (B) to read as follows: 
 
(A)100 elementary or secondary schools in each State;  
(B)additional elementary or secondary schools in each State in proportion to the student population of the State;. 
(2)in paragraph (3)(A), by striking paragraph (1)(B) and inserting paragraph (1);  
(3)in paragraph (5), in each of subparagraphs (A) and (B), by striking 2008 and inserting 2011; and 
(4)in paragraph (6)(B)(i)— 
(A)by striking October 1, 2004, and on each October 1 thereafter, and inserting October 1, 2007, and on each October 1 thereafter,; and 
(B)by striking $9,000,000 and inserting $300,000,000. 
503.Fruit and Vegetable Nutrition Promotion Program 
(a)In generalThe Secretary of Agriculture, acting through the Administrator of the Agricultural Marketing Service, shall establish and carry out a program to provide assistance to eligible trade organizations to increase the consumption of fruits and vegetables in the United States to meet Federal health guidelines. 
(b)Requirements for participationTo be eligible for assistance under this section, an organization shall— 
(1)be an eligible trade organization; 
(2)prepare and submit a plan to increase the consumption of fruits and vegetables in the United States to the Administrator of the Agricultural Marketing Service that meets any guidelines governing such plans established by the Administrator; and 
(3)meet any other requirements established by the Administrator. 
(c)Eligible trade organizationsAn eligible trade organization under this section shall be— 
(1)a non-profit fruit and vegetable trade organizations in the United States; 
(2)a non-profit State or regional fruit and vegetable organization; 
(3)a fruit and vegetable agricultural cooperative in the United States; 
(4)a commodity board or commission in the United States; or 
(5)a small business engaged in the fruit and vegetable industry in the United States. 
(d)Matching fundsAssistance provided under this section shall not exceed— 
(1)in the case of an organization described in paragraphs (1) through (4) of subsection (c), 90 percent of the cost of the plan to increase the consumption of fruits and vegetables in the United States submitted under subsection (b)(2); and 
(2)in the case of an organization described in subsection (c)(5), 50 percent of the cost of the plan to increase the consumption of fruits and vegetables in the United States submitted under subsection (b)(2). 
(e)FundingOf the funds available to the Commodity Credit Corporation, the Administrator of the Agricultural Marketing Service shall use $100,000,000 in each of fiscal years 2008 through 2011 to carry out this section. 
504.Use of Dietary Guidelines for Americans in special nutrition programs and school lunch programsSection 9(a) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(a)) is amended by adding at the end the following: 
 
(5)Allocations to be based on Dietary GuidelinesFor school year 2007 and each school year thereafter, the Secretary shall ensure that allocations of food and food ingredients offered in school nutrition programs under this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) are based on the most recent Dietary Guidelines for Americans.. 
505.Section 32 specialty crop purchases 
(a)Minimum level of purchasesSection 32 of the Act of August 24, 1935 (7 U.S.C. 612c) is amended in the sixth sentence by inserting after and their products the following: , and, for each of fiscal years 2008 through 2012, the Secretary of Agriculture shall devote not less than $400,000,000 of sums appropriated under this section to purchases of non-basic agricultural commodities, such as fruits, vegetables, and other specialty food crops. 
(b)Expansion of DOD fresh programSuch section is further amended by inserting after the sixth sentence, as amended by subsection (a), the following new sentence: Of the funds specified in the preceding sentence, the Secretary of Agriculture shall expend not less than $150,000,000 for each of fiscal years 2008 through 2012 for the purchase of fresh fruits and vegetables for distribution to schools and service institutions in accordance with section 6(a) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1755(a))..  
506.School preference studyThe Secretary of Agriculture shall carry out a study on the preferences of elementary and secondary schools for commodity distribution, including the extent to which such schools prefer commodity distribution to include fresh fruits and vegetables, and submit to Congress a report on the results of the study. The report shall include an analysis of the logistical issues that would impede efforts to increase the extent to which commodity distribution to schools includes fresh fruits and vegetables, and shall include recommendations for improving the availability of fresh fruits and vegetables to schools. 
507.Independent evaluation of Department of Agriculture commodity purchase process 
(a)Evaluation requiredThe Secretary of Agriculture shall arrange to have performed an independent evaluation of the commodity purchasing processes (and the statutory and regulatory authority underlying such processes) used by the Department of Agriculture to remove surplus commodities from the market and support commodity prices and producer incomes, especially with regard to activities under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c) and the importance of increasing purchases of perishable specialty crops. 
(b)submission of resultsThe Secretary of Agriculture shall submit to Congress a report on the results of the evaluation. 
508.Amendments to the food stamp program 
(a)DefinitionSection 3 of the Food Stamp Act of 1977 (7 U.S.C. 2012) is amended by adding at the end the following: 
 
(v) food stamp nutrition education means direct education, group activities, community health promotion, and comprehensive public health approaches (including but not limited to, social marketing, mass media, public-private partnerships, policy, systems and environmental changes, and evaluation) that promote healthy eating and make healthy food and physical activity choices more desired, affordable, and accessible. To serve all those potentially eligible for food stamps, nutrition education programs should be designed to reach large numbers of low-income individuals. Programs shall support behavior change consistent with the Dietary Guidelines for Americans, including a diet rich in fruits and vegetables, whole grains, and low-fat milk products.. 
(b)AdministrationSection 11(e)(1)(A) of the Food Stamp Act of 1977 (7 U.S.C. 2020(e)(1)(A) is amended by inserting , and provide food stamp nutrition education after program . 
509.Sense of the congress regarding nutritional supplementsIt is the sense of the Congress that benefits provided under the Food Stamp Act of 1977 should not be available to purchase nutrition supplements or anything other than food. 
510.Food stamp fruit and vegetable ebt pilot project 
(a)FindingThe Congress finds that increased consumption of fruits and vegetables by participants in the food stamp program will significantly improve the overall dietary habits of such participants. 
(b)Pilot projectThe Secretary of Agriculture shall establish and carry out a pilot project that will provide to each participant in the food stamp program who receives benefits in the form of an electronic benefit transfer, financial incentives for each dollar of such benefits expended by such recipient to facilitate the purchase of fresh fruits and vegetables. 
(c)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 for each of 5 fiscal years to carry out this section.  
VIAgricultural Research 
601.Specialty Crops Economic and Policy Research Institute 
(a)EstablishmentThere is established within the Department of Agriculture a Specialty Crops Economic and Policy Research Institute to study economic and public policy issues that affect the competitiveness of United States specialty crops from a regional and national perspective. 
(b)Institute objectivesThe objectives of the Institute established under this section shall be as follows: 
(1)To provide Congress with a resource for analysis of the specialty crop sector, including the impact of changes in domestic and international markets, production and new product technologies, alternative policies and macroeconomic conditions on specialty crop production, use, farm and retail prices, and farm income and financial stability from a national, regional, and farm-level perspective. 
(2)To provide annual review of the economic state of the specialty crop industry from a regional perspective. 
(3)To provide specialty crop producers with World Wide Web-based risk management tools that can be used to assess the impact of policy, market, and technological change on their production operations. 
(4)To develop an information series that provides applied information useful to specialty crop growers, their associations, and other interested stakeholders in evaluating that industry from a regional and national perspective. 
(5)To disseminate the results of research through printed reports, workshops, specialty crop grower association meetings, and on the World Wide Web. 
(6)To provide research and policy internship opportunities for undergraduate and graduate students. 
(c)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall make available $3,770,000 to carry out this section. 
602.Development of specialty crop priority for the National Research InitiativeThe Secretary of Agriculture shall develop a specialty crop priority area within the overall areas of emphasis of the National Research Initiative. Funds available to the Secretary for the specialty crop priority area shall be expended on the applied research and extension programs that increase the quality of specialty crop research.  
603.Establishment of specialty crop research grants program for producers to improve efficiency and competitiveness 
(a)EstablishmentThe Secretary of Agriculture shall establish a program to award grants to eligible entities to improve the efficiency and competitiveness of United States specialty crop producers. 
(b)Eligible entitiesThe Secretary shall determine eligible entities for grants under this section. Such entities shall include nonprofit United States specialty crop trade organizations and foundations, nonprofit State and regional specialty crop organizations, United States specialty crop agricultural cooperatives, commodity boards and commissions, university research and extension programs, and small United States businesses in the specialty crop industry. 
(c)Use of fundsFunds from grants under this program shall be used for one or more of the following: 
(1)Research that addresses the short-term, intermediate, and long term needs of the United States specialty crop industry in production technology (such as plant breeding, pest management, production, physiology, food science). 
(2)Mechanization, marketing, product development, food security, and food safety to improve the competitiveness of the United States specialty crop industry.  
(3)Development and implementation of industry-specific strategic plans to prioritize research and develop United States specialty crop industry and research collaboration.  
(d)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall make available $200,000,000 for each of fiscal years 2008 through 2012 to carry out this section. 
604.National Clean Plant Network 
(a)EstablishmentThere is established in the Department of Agriculture, as part of the Cooperative State Research, Education, and Extension Service, a program to be known as the National Clean Plant Network. The Secretary of Agriculture shall use the network to develop a sustainable national funding source for clean planting stock programs for horticultural crops determined by the Secretary to be of priority for the United States. Such funding shall be used to award grants to entities that have the expertise, facilities, and climate necessary to efficiently produce, maintain, and distribute healthy planting stock for specialty crops. 
(b)PrioritiesSection 1408A(c) of the Specialty Crops Competitiveness Act of 2004 (7 U.S.C. 3123a(c)) is amended by adding at the end the following:  
 
(4)Priorities for Federal research activities related to United States specialty crops.. 
(c)FundingOf the funds of the Commodity Credit Corporation, the Secretary of Agriculture shall make available $5,000,000 for each of fiscal years 2008 through 2012 to carry out this section. 
605.Prioritizing current Federal research activities for specialty cropsThe Secretary of Agriculture shall— 
(1)coordinate with and assist producers and organizations comprised of key stakeholders working together to develop and implement applied research and extension related to the United States specialty crop industry; 
(2)deliver information to key stakeholders in a user-friendly form, in addition to a standard research publication and, in turn, be rewarded for their abilities to deliver information to both the scientific community and the end-user; and 
(3)ensure that research and extension activities conducted by Federal agencies be required to have industry-appointed panels involved in the prioritization, administration, and oversight of use of Federal available to develop and implement applied research and extension related to the United States specialty crop industry. 
VIIRenewable Energy 
701.Inventory of specialty crop biomass waste as part of annual assessment of renewable energy resourcesSection 201 of the Energy Policy Act of 2005 (Public Law 109–58; 42 U.S.C. 15851) is amended— 
(1)by redesignating subsection (c) as subsection (d); and 
(2)by inserting after subsection (b) the following new subsection: 
 
(c)Inventory of specialty crop biomass 
(1)InventoryAs part of each assessment of biomass renewable energy resources under subsection (a), the Secretary shall develop an inventory, on a State and county basis, of specialty crop biomass that could be potentially utilized in the production of electric energy, useful heat, transportation fuels, petroleum-based product substitutes, and other value-added products. 
(2)Cooperation and fundingThe Secretary shall prepare the inventory in cooperation with the Secretary of Agriculture, and the Secretary of Agriculture may contribute up to $25,000,000 of funds of the Commodity Credit Corporation each fiscal year to assist in the development of the inventory. Amounts contributed under this paragraph are in addition to amounts appropriated pursuant to the authorization of appropriations in subsection (d). 
(3)DefinitionsIn this subsection: 
(A)Specialty cropThe term specialty crop has the meaning given that term in section 3(1) of the Equitable Agriculture Today for a Healthy America Act. 
(B)Specialty crop biomassThe term specialty crop biomass means agricultural waste from specialty crop production, including waste derived from orchard tree crops, vineyard crops, and nut crops, and other fruit and vegetable byproducts or residues.. 
702.Department of Agriculture bioenergy program 
(a)Definition of eligible commodities under programSubsection (a)(3) of section 9010 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8108) is amended— 
(1)by redesignating subparagraphs (B), (C), and (D) as subparagraphs (C), (D), and (E), respectively; and 
(2)by inserting after subparagraph (A) the following new subparagraph: 
 
(B)specialty crop agricultural waste, including waste derived from orchard tree crops, vineyard crops, and nut crops, and other fruit and vegetable byproducts or residues.. 
(b)ReauthorizationSubsection (c) of such section is amended by striking paragraph (2) and inserting the following new paragraph: 
 
(2)$175,000,000 for each of fiscal years 2008 through 2012.. 
703.Grants for development of business plans and construction projects to use specialty crop biomass waste for electric energy, useful heat, transportation fuels, petroleum-based product substitutes, and other commercial purposes 
(a)Biomass commercial use grant programThe Secretary of Agriculture may make a grant to any person for the purpose of assisting the person to develop a business plan or construct a facility to use specialty crop waste and residues as a raw material to produce electric energy, sensible heat, transportation fuels, substitutes for petroleum-based products, or other value-added products.  
(b)Grant shareA grant under this section may not cover more than 80 percent of the cost to develop the business plan or construct the facility for which the grant is made. 
(c)SelectionThe Secretary shall select grant recipients under this section after giving consideration to the anticipated public benefits of the project, including the quantity of specialty crop waste and residues to be used by the resulting facility, opportunities for the creation or expansion of small businesses and micro-businesses, and the potential for new job creation. 
(d)Monitoring of grant recipient activitiesAs a condition of a grant under this section, the grant recipient shall keep such records as the Secretary may require to fully and accurately disclose the use of the grant funds. 
(e)ReportNot later than October 1, 2010, the Secretary of Agriculture shall submit to Congress a report describing the results of the grant program authorized by this section. 
(f)FundingThe Secretary of Agriculture shall use $25,000,000 of funds of the Commodity Credit Corporation for each of the fiscal years 2007 through 2012 to make grants under this section. 
VIIIMiscellaneous Provisions 
801.Specialty crop block grants 
(a)Extension of programSubsection (a) of section 101 of the Specialty Crops Competitiveness Act of 2004 (Public Law 108–465; 7 U.S.C. 1621 note) is amended by striking 2009 and inserting 2012.  
(b)Funding source and increase in annual fundingSubsection (i) of such section is amended to read as follows: 
 
(i)FundingThe Secretary of Agriculture shall use $500,000,000 of funds of the Commodity Credit Corporation for each of the fiscal years 2008 through 2012 to make grants under this section.. 
(c)Conforming amendmentsSuch section is further amended— 
(1)in subsection (a), by striking Subject to the appropriation of funds to carry out this section and inserting Using the funds made available under subsection (i); 
(2)in subsection (b), by striking appropriated pursuant to the authorization of appropriations in and inserting made available under; and 
(3)in subsection (c), by striking Subject to the appropriation of sufficient funds to carry out this subsection, each and inserting Each. 
802.Federal Insecticide, Fungicide, and Rodenticide Act; requests by State agencies for exemptionsSection 18 of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136p) is amended— 
(1)by striking The Administrator may, and inserting the following:  
 
(a)In generalThe Administrator may,; and 
(2)by adding at the end the following: 
 
(b) Request for exemption; report to congress in case of delayIf a State agency requests an exemption under subsection (a) and the Administrator does not approve or deny the request within the 50-day period beginning on the date on which the request was submitted to the Administrator, the Administrator shall submit to the Committee on Agriculture in the House of Representatives, and the Committee on Agriculture, Nutrition, and Forestry in the Senate, a report that provides notice of such fact and an explanation of the reasons underlying the failure of the Administrator to approve or deny the request within such period.. 
803.Protection of intellectual property rights in plants and plant-derived material 
(a)EstablishmentThe Secretary of Agriculture shall expand the Office of Technology Transfer of the Department of Agriculture for the purpose of encouraging the development and protection of intellectual property rights in plants and material derived from plants. 
(b)DutiesThe office shall be an advocate for the interests of United States producers of specialty crops— 
(1)before the Office of Patents, Trademarks, and Copyrights of the United States Department of Commerce and other Federal agencies; and 
(2)in international governmental and nongovernmental organizations dealing with intellectual property rights. 
(c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Agriculture $10,000,000 for each of fiscal years 2008 through 2012 to carry out this section. 
804.Grant program to improve transportation infrastructure to reduce cost of transportation of specialty crops 
(a)Grants authorizedThe Secretary of Agriculture, acting through the Transportation Services Branch of the Department of Agriculture, may make grants under this section to an eligible entity described in subsection (b)— 
(1)to expand and improve transportation infrastructure to improve the cost-effective movement of specialty crops to markets inside or outside the United States; and 
(2)to address regional intermodal transportation deficiencies that adversely affect the movement of specialty crops to markets inside or outside the United States. 
(b)Eligible grant recipientsGrants may be made under this section to State and local governments, grower cooperatives, individual specialty crop producers or groups of producers, individual shippers, and State and regional producer and shipper organizations. 
(c)Matching fundsThe recipient of a grant under this section shall contribute an amount of non-Federal funds toward the project for which the grant is provided that is at least equal to the amount of grant funds received by the recipient under this section. 
(d)FundingThe Secretary of Agriculture shall use $75,000,000 of funds of the Commodity Credit Corporation for each of the fiscal years 2008 through 2012 to make grants under this section. 
805.Additional funds for Agricultural Marketing Service specialty crop market news activitiesFrom funds of the Commodity Credit Corporation, the Secretary of Agriculture shall transfer $9,000,000 for each of the fiscal years 2008 through 2012 to the Agricultural Marketing Service to support the market news activities of the Agricultural Marketing Service regarding specialty crops.  
806.Value-added grant program to promote creation, expansion, or operation of value-added processing of specialty crops 
(a)Grants authorizedThe Secretary of Agriculture may make grants to an eligible entity described in subsection (b) to promote the creation, expansion, or operation of value-added processing in connection with the production of a specialty crop. 
(b)Eligible grant recipientsTo be eligible for a grant under this section, an entity must be under majority ownership by a specialty crop producer. 
(c)Amount of grantThe total amount received by an entity under this section may not exceed $150,000. 
(d)Use of grantAn entity may use grant funds provided under this section to create, expand, or operate value-added processing in connection with production of a specialty crop. The grant funds may be used to cover both operational and capital expenses, 
(e)Matching fundsThe recipient of a grant under this section shall contribute an amount of non-Federal funds toward the project for which the grant is provided that is at least equal to the amount of grant funds received by the recipient under this section. 
(f)FundingThe Secretary of Agriculture shall use $150,000,000 of funds of the Commodity Credit Corporation for each of the fiscal years 2008 through 2012 to make grants under this section. 
 
